Title: From Thomas Jefferson to Thomas Ritchie, 13 June 1823
From: Jefferson, Thomas
To: Ritchie, Thomas

Dr Sir  Mo June 13. 23.In the year 21. there were inserted in your paper three series of essays on the case of Cohen, subscribed by Algernon Sidney, Fletcher of Saltown & Somers, which compleatly pulverised the opinion of the Federal court in that case. had these been  published in the papers of the other states, they would have left no doubters on that subject. I have an oppy of putting them into the hands of a friend who will make valble use of them if they can be obtd can you furnish them to me? they began May 10. and ended July 13.Several years ago I wrote to desire you to call on Colo Peyton annually for my sbscrptn to the Enquirer, who on sight of that letter, once for all, would always pay my sbscrptn, and I wrote to Colo Peyton for the like purpose. I never thot aftwds, even of looking into his accts to see that it was done, taking for granted it was done, and the rather as I never after recd any applicn for it. a gent. called on me yesterday with a bill shewing you had not recieved it for many years. I state this matter to assure you that it was in confidce you were regularly paid under that arrangemt that I omitted to attend to it, or it should not have been omitted. I believe the acct amounted to about 60.D. I pray you to present it to Colo Peyton to whom I write this day and who will pay it on  demand and will annually do the same hereafter. you have likewise furnished me with the acts of assembly which be pleased to add to the acct and ask payment at the same hand. I shall be glad to recieve the acts of the last session when ready. accept the assurance of my great esteem & respectTh:J.